DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1-21 are pending. 
Claims 22-58 are cancelled by a preliminary amendment filed on 04/23/2021.
Claims 1-21 have been examined.
Claims 1-21 are rejected.
Priority
	Priority to 371 PCT/US2019/012501 filed on 01/07/2019, which claims priority to application 62/614230 filed on 01/05/2018 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/07/2020 and 12/22/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings filed on 07/04/2020 and 07/20/2021 are accepted. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 8, 12, 17, and 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coroneo (US Patent Application Publication 2006/0276777 A1, Published 12/07/2006).
The claims are directed to method of treating myopia in a patient comprising administering to the patient a composition comprising a copper containing compound. The claims are further directed composition being administered in connection with the an ocular-shaping device.

Coronoeo lacks a preferred embodiment wherein a composition comprising a copper compound is applied for the treatment of myopia. However, Coroneo make such a method obvious. 
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply a composition comprising copper sulfate to the eye of a patient undergoing the treatment of the method of Coroneo and have a reasonable expectation of success. One would have been motivated to do since, Coroneo teach that application of copper sulfate would result in the hardening of the cornea after the desired shaping has been completed.
With regard to the limitation that that the copper compound increases corneal lysyl oxidase activity, this is an inherent property of copper sulfate. Therefore, the method of Coroneo would necessarily also cause an increase in corneal lysyl oxidase activity. 
With regard to the limitation on the number of administrations, length of treatment, and age of patient, one of ordinary skill in the art would arrive at the instant method parameters through routine optimization of the treatment method.
Therefore, the instant claims are rendered obvious by the teachings of the prior art.

Claim 1-18, 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wollensak et al. (Collagen crosslinking of human and porcine sclera, Published 2004) in view of Dudakova et al. (Is .
The claims are directed to method of treating myopia in a patient comprising administering to the patient a composition comprising a copper containing compound.
Wollensak et al. teach scleral strength and the degree of collagen crosslinking in the sclera seem to play a pivotal role in the development of myopia (page 692, column 1m paragraph 2). Scleral collagen might be a good target for crosslinking in progressive myopia and should be tried clinically and experimentally (page 692, column 2, paragraph 2). Inhibition of lysyl oxidase (LOX) prevents collagen crosslinking and increased myopia (page 692, column 2, paragraph 1).
Wollensak et al. lacks a teaching comprising applying a composition comprising a copper containing compound.
Dudakova et al. teach that they hypothesize that Cu deficiency in KC corneal tissue is reflected not only by lower LOX activity (page 522, column 1, paragraph 3).
Richardson et al. teach an ophthalmic dosage form including solutions and suspensions prepared as eye drops comprising 0.4µg/ml- 15µg/ml (0.06%) copper sulfate, 0.06µg/ml-8.5µg/ml (0.04%) zinc sulfate, and bezalkonium chloride; applied one-4 times a day (column 12, lines 40-67 and column 13, lines 1-64). The composition is applied to treat diseases caused by herpes simplex virus (abstract)
It would have been prima facie obvious to one of ordinary skill in the art at the time of the instant invention to apply the composition of Richardson et al. to treat myopia in a patient and have a reasonable expectation of success. One would have been motivated to do so since, Wollensak et al. teach that inhibition of lysyl oxidase prevents collagen crosslinking which results in myopia. Dudakova et al. teach that copper deficiency results in lowering of lysyl oxidase activity.  Therefore, the addition of a copper containing composition, such as the composition of Richardson, to the eye of a patient would 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI SOROUSH whose telephone number is (571)272-9925.  The examiner can normally be reached on M-F 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALI SOROUSH/Primary Examiner, Art Unit 1617